Name: 89/189/EEC: Council Decision of 20 February 1989 on the conclusion of an Agreement between the European Economic Community and Canada concerning trade and commerce in alcoholic beverages
 Type: Decision
 Subject Matter: international affairs;  beverages and sugar;  America;  European construction;  international trade;  cooperation policy
 Date Published: 1989-03-15

 15.3.1989 EN Official Journal of the European Communities L 71/41 COUNCIL DECISION of 20 February 1989 on the conclusion of an Agreement between the European Economic Community and Canada concerning trade and commerce in alcoholic beverages (89/189/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas on 17 December 1988 Canada and the Community, in the light of the findings and conclusions of the GATT Panel on Import, Distribution and Sale of Alcoholic Drinks by Canadian Provincial Marketing Agencies, reached a settlement, in the form of an Agreement; Whereas the said Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and Canada concerning trade and commerce in alcoholic beverages and the Exchanges of Letters attached thereto are hereby approved on behalf of the Community. The text of the instruments referred to in the preceding subparagraph is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDONEZ